Motion Dismissed as Moot and Order filed September 1, 2022




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00143-CR
                                    ____________

                BABATUNDE MOSOPE ADENIYI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCR-089609

                                      ORDER

      A supplemental clerk’s record filed May 3, 2022, in this appeal reflects
Patrick McCann was appointed to represent appellant on May 2, 2022.
Subsequently, two extensions of time to file appellant’s brief were granted to July
29, 2022. When we granted the last extension, we noted that no further extensions
would be granted absent exceptional circumstances. Appellant’s brief was not filed
and on August 2, 2022, notice was sent. On August 16, 2022, a third motion for
extension of time was filed, requesting sixty more days to file appellant’s brief.
      The motion states that a request for the reporter’s record has now been made
and the trial court directed the court reporter to prepare the record. Appellant’s
motion to extend time to file appellant’s brief is therefore moot and the motion is
dismissed.

      As of this date, the court has not received a request to extend time for filing
the record from the court reporter. Accordingly, we order Marisol Ramos, the court
reporter, to file the record in this appeal within 30 days of the date of this order.



                                    PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Zimmerer.